Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 208924141).
Regarding claim 1, Zhang et al. shows an integrated dual-motor controller, comprising:
a controller housing (2, Fig. 1),
a bus magnetic ring component (8, 8-1, Fig. 5),
an all-in-one module (1-3),
a control plate (1-7), and
an isolation plate (1-1) and a drive plate (1-9, Fig. 2),
wherein the bus magnetic ring component, the all-in-one module, the control plate, the isolation plate, and the drive plate are all integrated in the controller housing (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Chen et al. (CN207995950).
Regarding claim 2, Zhang et al. shows all of the limitations of the claimed invention including wherein the bus magnetic ring component  is located on an end side of the all-in-one module except for wherein the drive plate is fixed above the all-in-one module, wherein the control plate is provided in parallel above the drive plate, and wherein the control plate and the drive plate are mounted through insertion by an adaptation plate with the isolation plate provided therebetween.
Chen et al. shows wherein the drive plate (7) is fixed above the all-in-one module (1, Fig. 1), wherein the control plate (10) is provided in parallel above the drive plate (7, left and right, Fig. 1), and wherein the control plate (10) and the drive plate (7) are mounted through insertion by an adaptation plate (6) with the isolation plate (9) provided therebetween for the purpose of reducing size.
	Since Zhang et al. and Chen et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the plates as taught by Chen et al. for the purpose discussed above.
Regarding claim 10, Zhang et al. also shows wherein the adaptation plate (6) and the control plate (10) are integrated into one plate (connected together), and a low-voltage plug (2 and 3) is further soldered on the control plate.
Regarding claim 7, Zhang et al. also shows wherein an electrode of the capacitor (1-2) is connected to an electrode of the power module in a soldering manner (Tig welding) or by a screw.
Regarding claim 9, Zhang et al. also shows wherein the controller housing (1) comprises three layers, among which the upper layer is a controller upper cover (1), the middle layer is a controller casing (2), and the lower layer is a controller lower cover (Fig. 3); and wherein power generator three-phase output terminals, electric motor three-phase output terminals, a positive pole input terminal, a low-voltage plug, a multiplexing charger socket, and a water inlet nozzle and a water outlet nozzle connected to the water-cooling plate are provided on the controller casing (Fig. 3).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Schantz et al. (5567991).
Regarding claims 5 and 6, Zhang et al. shows all of the limitations of the claimed invention except for wherein the modules of the all-in-one module are connected by a copper bus bar assembly, and wherein the copper bus bar assembly comprises a positive pole copper bus bar, a negative pole copper bus bar, a first adaptation copper bus bar, a second adaptation copper bus bar, a third adaptation copper bus bar, a fourth adaptation copper bus bar, a fifth adaptation copper bus bar, a first inductance output copper bus bar, a second inductance output copper bus bar and a third inductance output copper bus bar and wherein a positive pole input terminal is connected to two input poles of the relay by the positive pole copper bus bar, wherein the positive pole copper bus bar is further connected to the capacitor by the first adaptation copper bus bar, and wherein the positive pole copper bus bar is connected and divided into three paths for parallel connection, wherein two paths are, via an output pole of the relay, respectively connected to input poles of the first boost inductor and a second boost inductor by the second adaptation copper bus bar and the third adaptation copper bus bar, and the other path is, directly via the input pole of the relay, directly connected to an input pole of the third boost inductor by the fourth adaptation copper bus bar; and wherein the negative pole copper bus bar is connected to the capacitor, and an output pole of the boost inductor group is connected to three-phase electrodes of the boost module of the power module by the fifth adaptation copper bus bar.
Schantz et al. shows the use of relay, inductor and copper bus bar for the purpose of providing a control circuit and reducing resistance.
Since Zhang et al. and Schantz et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use relay, inductor and copper bus bar as taught by Schantz et al. for the purpose discussed above.
Allowable Subject Matter
Claims 3, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the integrated dual-motor controller, wherein the all-in-one module comprises a water-cooling plate, a power module, a capacitor, a boost inductor group, a three-phase current sensor, a relay, a potting box, a boost module, an electric motor module and a power generator module; wherein the capacitor, the boost inductor group and the relay are arranged on one side of the water-cooling plate, and wherein the power module (9), the three-phase current sensor, the boost module, the electric motor module and the power generator module are fixed on the other side thereof; and wherein the potting box is fixedly connected to the water-cooling plate to form a glue potting cavity, and the capacitor and the boost inductor group are potted and fixed in the glue potting cavity as recited in claim 3.  Claims 4 and 8 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



8/25/2022
/DANG D LE/Primary Examiner, Art Unit 2834